Citation Nr: 0028810	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
resection of the 4th and 6th right ribs for grafting for 
temporomandibular joint surgery, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for status post 
temporomandibular joint bilateral reconstructive surgery, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1993.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1994 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which, in pertinent part, granted service connection 
for status post fracture of the sixth rib on the right side 
and status post temporomandibular joint bilateral 
reconstructive surgery and assigned noncompensable 
evaluations for each disability.  The veteran perfected a 
timely appeal to both of these issues.

The veteran was afforded a personal hearing before a Veterans 
Law Judge sitting at the St. Petersburg, RO, in September 
1996.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.

In February 1997, the Board, in pertinent part, remanded this 
case to the RO to contact the National Personnel Records 
Center or appropriate authority and request copies of all 
dental records; to contact the veteran and request the name 
and address of all civilian physicians or dentists, who have 
rendered treatment for her temporomandibular joint disorder; 
to schedule the veteran for a comprehensive examination of 
her temporomandibular joint syndrome; and to schedule the 
veteran for a VA examination to determine the nature and 
extent of her service-connected right rib disability.  The 
veteran's claims folder was thereafter transferred to the 
Atlanta, Georgia, RO, due to change in the veteran's 
residence.

By a rating action dated in April 2000, the Atlanta, Georgia, 
RO, in pertinent part, granted service connection for 
residuals of resection of the 4th right rib.  The RO cited 
that the veteran's residuals of resection of the 4th right 
rib would be combined with the evaluation of the service-
connected status post fracture of the sixth rib on the right 
side.  The veteran's service-connected ribs disorder has been 
reclassified as residuals of resection of the 4th and 6th 
right ribs for grafting for temporomandibular joint surgery, 
and assigned a schedular 10 percent evaluation for that 
disability, effective in November 1993, the date of receipt 
of the veteran's claim for service connection.  Additionally, 
the RO granted service connection for surgical scar of the 
right submammary area as secondary to the service-connected 
residuals of resection of the 4th and 6th right ribs for 
grafting for temporomandibular joint surgery and assigned a 
noncompensable evaluation for that disability, effective in 
November 1993, the date of receipt of the veteran's claim for 
service connection.  Moreover, the RO assigned a schedular 20 
percent evaluation for status post temporomandibular joint 
bilateral reconstructive surgery, effective in November 1993, 
the date of receipt of the veteran's claim for service 
connection.  On behalf of the veteran, the accredited 
representative continued to express disagreement with the 
evaluations assigned to the service-connected ribs and jaw 
disorders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's ribs disorder is manifested by sternal pain 
and tenderness over the area adjacent to where there was 
resection or partial removal of the 4th and 6th ribs and 
costal cartilages on the right side.  Recent X-rays of the 
chest do not show any defects in the right ribs, and there is 
no probative evidence that there has been removal of two 
ribs.

3.  The veteran's residuals of temporomandibular joint 
bilateral reconstructive surgery are not manifested by 
mandibular displacement or nonunion.

4.  The veteran's residuals of temporomandibular joint 
bilateral reconstructive surgery are manifested primarily by 
limitation of motion of the jaw to 27 millimeters.

5.  The veteran's residuals of temporomandibular joint 
bilateral reconstructive surgery are not manifested by loss 
of whole or part of ramus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of resection of the 4th and 6th right ribs for 
grafting for temporomandibular joint surgery have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297 
(1999).

2.  The criteria for an evaluation in excess of 20 percent 
for status post temporomandibular joint bilateral 
reconstructive surgery have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 4.150, 
Diagnostic Codes 9904, 9905, 9906 effective prior to and as 
of February 17, 1994 (1994 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Resection of the 4th and 6th Right Ribs for 
Grafting for Temporomandibular Joint Surgery

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims, which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected 4th and 6th 
ribs disorder may be briefly described.  According to a 
service hospitalization record dated in May 1993, the veteran 
was admitted for complaints of increasing pain and swelling 
in the area of her left temporomandibular joint of 
approximately two months duration.  During her period of 
hospitalization, the veteran underwent a harvest of 
costochondral graft from the right anterior chest of the 4th 
and 6th ribs, and removal of Kent temporomandibular joint 
prosthesis, bilaterally, with costochondral reconstruction of 
the temporomandibular joint.  The diagnosis was failing 
bilateral Kent temporomandibular joint prosthesis.  

A private hospitalization report dated in July 1993 included 
a diagnosis of multiple rib fractures, left seventh though 
eleventh ribs, anterior and posterior with no intra-abdominal 
injury located, secondary to trauma.  It was noted that the 
veteran was working on a roof with friends; that she stepped 
back into an area where the hard supporting aspect of the 
roof had been removed; that she fell through the roof 
approximately 9 feet; and that she landed on her left side as 
she went through the roof.  It was also noted that she 
obtained abrasions under the right arm and under the left arm 
and on the left side of the chest.

At a VA general medical examination conducted in April 1994, 
the examiner concluded that the veteran had a diagnosis of a 
history of a fracture of the left 6th rib.  At that time, the 
veteran reported she underwent a costochondral graft from the 
right anterior 4th and 6th ribs in May 1993.  Additionally, 
she reported that she had a history of a fracture of the left 
6th rib in July 1993 when she fell through a roof while 
repairing it.  X-rays of the chest were indicated to have 
been normal.

The veteran testified before a Veterans Law Judge at the RO 
in September 1996 that she never had a fractured rib on the 
right side, but that she fractured her ribs on the left side.  
She stated that she had two ribs taken out on the right side 
to use as jaw replacements/transplants during service.  She 
stated that her surgical scar was fine and well healed; and 
that she experiences occasional periods of discomfort where 
the two ribs were taken out when she lifts objects or as a 
result of some movements.

The report of a VA general medical examination performed in 
February 1998 included the examiner's conclusion that the 
veteran had a diagnosis of subjective complaints of chronic 
right rib pain without objective findings; and that, 
clinically, the veteran had full range of motion of bilateral 
arms and good upper extremity strength.  The examiner noted 
that X-rays of the chest were negative.  At that time, the 
veteran reported that she underwent costochondral 
reconstruction with grafts from right anterior ribs four and 
six in May 1993.  She also reported that she had a fracture 
treatment where she sustained a fall and fractured six ribs 
in July 1993.  She complained of daily pain, all day, 
approximately 16 hours a day.  She said that she takes 
Tylenol every 4 to 6 hours when the pain becomes unbearable.  
She mentioned that the pain was worse when it is cold and 
rainy.  She indicated that she was in increased pain if she 
wears anything that is restrictive or tightly fitting around 
her rib cage.  She stated that her life was affected by being 
unable to tolerate or do any aerobic exercising or anything 
that has impact and/or shock to her rib cage; that she is not 
unable to walk long distances, jog or perform stretching 
exercises because this activity causes pain in the rib cage; 
that she is unable to sleep on her stomach or back, lying on 
her sides turning from side to side, and sleeps on top of her 
pillow to decrease some discomfort and pain.  On examination, 
the veteran had no apparent deformities or angulations of the 
rib cage or malunion of the sternum and rib joints.  There 
was no evidence of edema, atrophy of trapezius muscles or 
hypertrophy of neck muscles.  On inspiration and expiration, 
there was normal symmetrical expansion of the lungs 
anteriorly and posteriorly with no rib retractions.  There 
was no evidence of scoliosis or kyphosis.  It was noted that 
the veteran was able to dress and undress without any 
apparent problem.  The suprasternal notch was indicated to be 
normal in appearance and nontender.  The sternum was firm.  
The veteran complained of tenderness with palpation of the 
right lateral sternal edge between intercostal spaces one and 
four.  She had moderate tenderness at the right lateral rib 
cage edge, at approximately 5th intercostal space.  There was 
an 8 centimeter healed flesh-colored tiny old surgical scar 
with no evidence of adhesion or fibrosis.  There was no 
keloid formation, inflammation or tenderness under the right 
breast fold.  The veteran had full range of motion 
bilaterally, touching fingertips to scapula on the right and 
left with arm rotated behind her head without problems.  She 
was able to raise both arms over her head touching palms 
without apparent problem.  There was no obvious weakness 
and/or stiffness.  X-rays of the chest did not reveal any 
defects in the right ribs where reportedly the veteran had 
right rib resection for graft to the temporomandibular 
joints.

In the report of a VA orthopedic examination conducted in 
April 1998, the examiner indicated the veteran's claims file 
and X-rays within the past year had been reviewed.  The 
examiner stated that the veteran's chest-X-ray last year 
showed no abnormal right rib findings.  The examiner reported 
that a harvest was performed for the veteran's 
temporomandibular joint problem; that the right rib can 
reconstitute; that, hence, the ultimate rib may look normal; 
and that, if cartilage, only, is taken, then there may be no 
X-ray findings.

According to the report of a VA orthopedic examination 
performed in August 1998, the examiner concluded, in 
pertinent part, that the veteran had diagnoses of sternal 
pain and tenderness over the area adjacent to where costal 
cartilages 4 and 6 were removed on the right; and partial 
removal of ribs/costal cartilages no. 4 and 6 on the right to 
use as grafts for dysfunctional temporomandibular joints with 
residual pain, tenderness, and attenuation of the chest wall 
along the removed ribs and easy fatigability and weakness of 
the corresponding chest wall area.  At that time, the veteran 
reported complaints of constant pain in the sternum adjacent 
to the insertion of the removed cartilages; tenderness over 
the partially removed ribs, worse in the lateral area; and 
tightening and discomfort in the chest wall on using the 
right arm even for daily living activities.  She mentioned 
that she now uses her left arm for most activities.  On 
examination, the veteran had a 9-centimeter right submammary 
surgical scar incision, which was well healed, non-tender and 
non-attached.  The veteran had sternal tenderness to 
palpation in the area where the costal cartilages were 
removed; tenderness along the right 4th and 6th rib beds with 
incomplete regeneration of these ribs and attenuation of the 
chest wall in that area; tenderness on the lateral right 
chest wall over the remaining segments of the partially 
removed 4th and 6th ribs; and tenderness over the fractured 
ribs area on the left, with mild deformity of the chest wall.  
It was noted that the veteran had normal bilateral vesicular 
breathing sounds and inspiratory/expiratory excursions.  X-
rays of the chest and ribs did not reveal any evidence of 
abnormalities.

The severity of residuals of resection of the 4th and 6th 
right ribs for grafting for temporomandibular joint surgery 
are determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.71a and 
Diagnostic Code 5297 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 5297 provides that a 10 percent evaluation 
will be assigned for the removal of one rib, or the resection 
of two or more ribs without regeneration.  The next higher 
evaluation, 20 percent, is warranted for the removal of two 
or more ribs.  Note (1) provides that the rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
pleural cavity. Note (2) provides an exception, setting out 
that rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space and will be combined with the rating 
for lung collapse, or with the rating for lobectomy, 
pneumonectomy or the graduated ratings for pulmonary 
tuberculosis.  38 C.F.R. Part 4, Diagnostic Code 5297.

To summarize, the veteran's testimony is to the effect that 
she experiences occasional periods of discomfort where the 
two ribs were taken out when she lifts objects or as a result 
of some movements.  However, the competent medical evidence, 
including the most recent August 1998 VA examination, clearly 
shows that the veteran underwent partial removal or resection 
the 4th and 6th right ribs and costal cartilages during active 
service.  Additionally, the February 1998 VA X-rays did not 
reveal any defects in the right ribs, where reportedly the 
veteran had right rib resection for graft to the 
temporomandibular joints.  Furthermore, the April 1998 
orthopedic examiner stated that the veteran's recent X-rays 
did not show any abnormal right rib findings; that the right 
rib can reconstitute; that, hence, the ultimate rib may look 
normal; and that, if cartilage, only, is taken, then there 
may be no X-ray findings.  Thus, it is apparent that 
regeneration of the 4th and 6th right ribs has occurred 
because the recent X-rays do not show any defects in the 
right ribs.  Moreover, there is no probative evidence that 
the veteran's residuals of resection of the 4th and 6th right 
ribs for grafting for temporomandibular joint surgery is the 
equivalent to the removal of two or more ribs.  Accordingly, 
it is the Board's judgment that a rating in excess of 10 
percent is not warranted.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") in this case.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating is not warranted on the basis of this 
regulation.  As noted above, the evidence of record shows 
that the veteran's primary complaint is of sternal pain and 
tenderness over the area adjacent to where costal cartilages 
4 and 6 were removed on the right.  She has indicated that 
this pain is constant and that she takes aspirin for relief.  
While the veteran has asserted that she has difficulty 
performing various daily living activities due to the pain 
and discomfort, the February 1998 VA general medical 
examination noted that the veteran did not have any apparent 
deformities or angulations of the rib cage or malunion of the 
sternum and rib joints; that there was no evidence of edema, 
atrophy of trapezius muscles or hypertrophy of neck muscles; 
that the veteran was able to dress and undress without any 
apparent problem; that the sternum was firm; that the veteran  
had full range of motion of bilateral arms and good upper 
extremity; and that there was no obvious weakness and/or 
stiffness.  Thus, there does not seem to be functional loss, 
which would warrant a rating higher than the current 
disability evaluation.  Further, the Board believes that the 
current rating by analogy clearly incorporates the veteran's 
complaints of pain in her present award, particularly in 
light of the fact that both her 4thand 6th ribs and 
significant cartilage in the affected area remains intact.

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the current 10 percent for 
residuals of resection of the 4th and 6th right ribs for 
grafting for temporomandibular joint surgery is the highest 
rating warranted during the appeal period.

II.  Status Post Temporomandibular Joint Bilateral 
Reconstructive Surgery

The history of the veteran's service-connected jaw disability 
may be briefly described.  According to a service clinical 
record dated in July 1991, it was noted that the veteran 
underwent bilateral temporomandibular joint arthroplasties, 
meniscectomies, replacement meniscoplasties, and 
chondroplasties and that she had Silastic implants inserted 
in May 1985.  Additionally, it was noted that that the 
veteran underwent exploration of bilateral temporomandibular 
joint with removal of Silastic implants and excision of 
bilateral fistulous tracts in August 1985.  Furthermore, it 
was noted that the veteran underwent a left temporomandibular 
joint arthroplasty with dermis graft from the left thigh in 
September 1986.  Moreover, it was noted that the veteran 
underwent a bilateral temporomandibular joint exploration, 
right condyloplasty and bilateral placement of #4 Swanson 
Great toe prosthesis as temporomandibular joint implants in 
March 1989.  Finally, it was noted that the veteran underwent 
bilateral temporomandibular joint exploration, condylectomy, 
coronoidectomy and placement of temporomandibular joint 
prosthesis in August 1989.

At a VA general medical examination conducted in April 1994, 
the examiner concluded that the veteran had a diagnosis of 
status post numerous reconstructive surgeries involving the 
temporomandibular joints, bilaterally. At that time, the 
veteran reported an extensive surgical history involving the 
temporomandibular joints beginning in September 1984 with 
reconstruction using Silastic prosthesis.  She stated that 
she had postoperative wound complications and since then her 
course has been with repeated surgical procedures consisting 
of: coronoidectomy, condylectomy, and prostatic implantation.  
She mentioned that the operations were in September 1986, 
March 1989, August 1989, July 1991 and finally in May 1993, 
in which she had costochondral graft from the right anterior 
4th and 6th ribs.  She indicated that she has had good 
function after the procedures and that she can almost fully 
open her mouth.  She complained of occasional pain on either 
side with radiation to the ear.  On examination, there was no 
evidence of tenderness or deformity.  There was a 5.5-
centimeter scar at the area below the angle of the mandible, 
bilaterally.

The veteran testified before a Veterans Law Judge at the RO, 
in September 1996 that she has severe lack of opening of her 
mouth with absolutely no lateral movement.  She stated that 
she was unable to eat most "normal" foods because she was 
unable to chew.  She said that she had to learn how to talk 
again twice; that she has a problem enunciating certain words 
because of the lack of movement in her jaw; and that she does 
not have any sensory perception over seventy five percent of 
her head due to the nerve damage.  She mentioned that she 
occasionally experiences crepitus and extreme pain 
approximately three to four times a week.  She reported that 
she has had seven bilateral surgeries and that her jaw has 
never locked previously.

The report of a VA general medical examination performed in 
February 1998 included the examiner's diagnostic impression 
of bilateral temporomandibular joint syndrome.

A VA magnetic resonance imaging spectroscopy (MRI) of 
bilateral temporomandibular joint dated in February 1998 
showed that there appeared to be a prosthetic device forming 
the head of the mandible on the right; that the left 
mandibular head appeared somewhat more flattened, which could 
represent a deformed prosthetic device or the head could have 
considerable degenerative changes; and that there were three 
screws near the angle of the mandible, bilaterally.  It was 
noted that the veteran could not open her mouth more than 
17.5 millimeters; that, at this degree of opening, there was 
essentially no movement of the head of the mandibular ramus 
out of the mandibular fossa, i.e., there was no forward 
translation of the head of the mandible; and that the 
mandibular menisci could not be identified, bilaterally.

According to the report of a VA dental examination conducted 
in March 1998, the examiner concluded, in pertinent part, 
that the veteran had diagnoses of surgically altered 
bilateral body of mandible and ramus and limited motion of 
mandible with maximum 27 millimeters vertical opening 
identified with no left lateral motion of the mandible and 1 
millimeter right lateral motion of mandible.  At that time, 
the veteran reported complaints of crepitus in the 
temporomandibular joint, particularly on the left side, and 
difficulty in opening her mouth.  On examination, a measure 
of 27 millimeters was recorded in the vertical opening, 
between the incisor edges of her anterior teeth.  There was 
no left lateral movement observed.  She was able to move in a 
right lateral movement to 1 millimeters.  There appeared to 
be limitation of this movement due to pain on reaching the 
outer envelope of movement.  It was noted that the veteran 
was unable to have normal movement of her mandible and that 
movement was extremely limited.  She was considered to have 
adequate teeth for function and the teeth were in relatively 
normal occlusion.  There was no significant loss of tissue or 
bone.  There was surgical alteration in the area of the body 
of the mandibular and the ramus of the mandible, both right 
and left sides.  The examiner noted that a panoramic X-ray 
revealed that the inferior border of the mandible in the 
anterior section was smooth and regular; that there had been 
surgical intervention involving the inferior border of the 
mandible, in both the right and left posterior areas, 
adjacent to the angle of the mandible; that the alveolar bone 
appeared to have abnormal appearance; that there was minimal 
resorption of this bone around the teeth; that metallic 
restorations were present in the posterior teeth; that 
endodontic therapy was present in tooth number 6; that the 
maxillary sinuses appeared to be large and clear; that the 
body of the mandible on both the right and left sides, 
including the ramus areas had been surgically altered; that 
there were three bone fixation devices on both the right and 
left sides; and the condyle did not have a normal appearance.

The severity of status post temporomandibular joint bilateral 
reconstructive surgery is determined, for VA rating purposes, 
by application of the provisions of Parts 3 and 4 of the Code 
of Federal Regulations, and in particular 38 C.F.R. § 4.150 
and Diagnostic Codes 9904, 9905 and 9906 of the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  Diagnostic code 
9905 provides for the evaluation of limited motion of 
temporomandibular articulation.

During the course of the appeal the rating criteria for 
dental and oral disorders, including Diagnostic Code 9905 
were amended as of February 17, 1994.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

The statute also provides that if VA compensation is awarded 
pursuant to a liberalizing law or regulation, the effective 
date of the award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law or regulation and shall not be retroactive for more 
than one year prior to the date the claim is filed.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.114.

Under the regulations in effect prior to February 17, 1994, 
(former regulations), status post temporomandibular joint 
bilateral reconstructive surgery, has been rated by the RO 
analogous to temporomandibular joint articulation pursuant to 
38 C.F.R, Part 4, Diagnostic Code 9905.  A 10 percent 
evaluation is warranted for any definite limitation of motion 
of the temporomandibular articulation interfering with 
mastication or speech.  The next higher schedular evaluation, 
20 percent, is warranted for limitation of motion of the 
temporomandibular articulation to 1/2-inch (12.7 mm.).  A 40 
percent schedular evaluation is also warranted for limitation 
of motion of the temporomandibular articulation to 1/4-inch 
(6.3 mm.).  38 C.F.R. Part 4, Diagnostic Code 9905.

Under the regulations in effect as of February 17, 1994, (new 
regulations), status post temporomandibular joint bilateral 
reconstructive surgery is evaluated under Diagnostic Code 
9905.  A 30 percent schedular evaluation is warranted for 
limitation of motion of the inter-incisal range from 11 to 20 
mm.  A 40 percent schedular evaluation is warranted for 
limitation of motion of the inter-incisal range from 0 to 10 
mm.  The Board notes that ratings for limited inter-incisal 
movement shall not be combined with rating for limited 
lateral excursion.  38 C.F.R. § 4.150, Part 4, Diagnostic 
Code 9905.  It is significant to note that the rating 
criteria for Diagnostic Codes 9904 and 9906 were not revised.

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 
Vet.App. 55 (1994).

To summarize, the veteran's testimony is to the effect that 
she has severe lack of opening of her mouth with absolutely 
no lateral movement; that she is not able to chew and 
masticate properly; that she has a problem enunciating 
certain words because of the lack of movement in her jaw; 
that she does not have any sensory perception over seventy 
five percent of her head due to the nerve damage; that she 
occasionally experiences crepitus and extreme pain 
approximately three to four times a week; and that a rating 
in excess of 20 percent should be granted for this disorder.  
However, the report of the VA dental examination in March 
1998 does not show symptoms warranting a higher rating.  At 
the March 1998 VA dental examination, the veteran could open 
her jaw to 27 millimeters.  Since limitation of motion of the 
temporomandibular articulation is not limited to 1/4 inch or 
less under the old criteria and the inter-incisal motion is 
not limited to 20 millimeters or less under the new criteria, 
the Board finds that the criteria for a 20 percent 
evaluation, under either the old or new diagnostic criteria 
for residuals of a fracture of the left mandible under 
Diagnostic 9905, most closely approximate the severity of the 
veteran's service-connected jaw disability.  38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9905.  Accordingly, the preponderance 
of the evidence is against the claim for an increased rating 
for status post temporomandibular joint bilateral 
reconstructive surgery, and the claim is denied.

The Ratings Schedule also provides compensable ratings for 
malunion of the mandible, based upon the degree of motion and 
relative loss of masticatory function, when there is evidence 
of moderate (10 percent) or severe (20 percent) malunion of 
the mandible.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(1998).  The evidence of record does not show malunion.  For 
a higher rating under Diagnostic Code 9906, there must be 
evidence of unilateral or bilateral loss of whole or part of 
the ramus involving the temporomandibular articulation (30 
percent).  In this case, there is no evidence of loss of 
whole or part of the ramus.  In fact, the February 1998 MRI 
of the bilateral temporomandibular joint and the March 1998 
panoramic X-ray did not reveal any significant bone or joint 
abnormality.  Finally, for higher ratings under Diagnostic 
Codes 9900-9903, there must be evidence of chronic 
osteomyelitis, loss of parts of the mandible, or nonunion of 
the mandible neither of which is shown in this case.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
the code provides for an adjustment to the Ratings Schedule 
for functional loss and pain on use.  Medical evidence shows 
that the veteran incurs functional loss estimated at 20 
percent and experiences episodic pain as a result of this 
disability.  A schedular adjustment to the next higher rating 
for temporomandibular articulation is 40 percent, but the 
pain and dysfunction exhibited is not sufficient to warrant a 
higher rating.  See 38 C.F.R. § 4.150, Diagnostic Code 9905.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson, supra.  The Board 
finds that the current 20 percent for status post 
temporomandibular joint bilateral reconstructive surgery is 
the highest rating warranted during the appeal period.

III.  Other Considerations

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

In reaching this decision as to the issues of entitlement to 
residuals of resection of the 4th and 6th right ribs for 
grafting for temporomandibular joint surgery and entitlement 
to an increased rating for status post temporomandibular 
joint bilateral reconstructive surgery, the Board has 
considered the complete history of the disabilities in 
question as well as the current clinical manifestations and 
the impact the disabilities may have on the earning capacity 
of the veteran.  38 C.F.R. §§ 4.1, 4.2.

	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for residuals of resection of the 4th and 
6th right ribs for grafting for temporomandibular joint 
surgery is denied.

An increased rating for status post temporomandibular joint 
bilateral reconstructive surgery is denied.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

